department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list legend taxpayer a irab financial_institution c financial_institution d account e financial_institution f account g amount dear this is in response to your letter of date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b of amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution d taxpayer's financial advisor to place the funds in an ira as instructed by taxpayer a taxpayer a has not used amount for any other purpose taxpayer a maintained ira with financial_institution c the funds were invested in a certificate of deposit cd on date taxpayer a received a distribution from ira by way of a cashier's check taxpayer a represents that she intended to rollover the entire amount into an ira at financial_institution d which has since merged into financial_institution f because she maintained several other accounts at financial_institution d after receiving the check taxpayer a on the same day represents that she went to discuss her investment options with her financial advisor at financial_institution d the same financial advisor with whom she had worked on previous occasions when setting up accounts at financial_institution d she represented that she presented him with the check for amount and the withdrawal slip from financial_institution c that indicated the check was for an ira closing taxpayer a represents that she directed the financial advisor to open a rollover ira in which to deposit amount in fact taxpayer a represents that the financial advisor deposited amount into a non-ira account without her knowledge taxpayer a believing amount to be an ira with financial_institution d reported the distribution of amount as a rollover when she taxes she represents that she did not learn of the mistake until prepared her year she received an irs form cp-2000 in date taxpayer a's financial advisor at financial_institution d provided a letter dated date in which he detailed the meeting with taxpayer a he attached a copy of the original check for amount which also included a copy of the financial_institution c withdrawal slip indicating the check represented ira proceeds based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 d of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement under sec_408 the irs will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount within the 60-day period was due to an error committed by her financial advisor at financial_institution d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the date_of_issuance of this ruling letter to contribute a sum up to amount into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contribution amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you have any questions please contact at se t ep ra t1 or fax at please address all correspondence to i d by phone carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
